,c-
OFFICE    OF THE.ATTORNEY     GENERAL   OF TEXAS
                     AUSTIN




                                        r’ebruary10, 1939
          Ze du mt bolieva it is n_tall necossa~~ In thin
:nstanao to 2ttaqt t5 define tl;eter2 "kme tori3alw, for xlder
tileparticular Sr.ctsand clrcumtances of tlliscaoo, iS there
wao a cha%:e of :mm terminal or bone teralnalo, t!:emze could
not 50 cotlofdercdxllf;;l,nor 738s there any da-age done 31 wkiich
tke law co-uldtake notice.
                                        Yours very truly




                                         i